DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are generally limited to one statutory class of invention (with notable exceptions such as product-by-process claims). Claims 1 and 2 are methods of manufacturing an electrode active material. Claims 3 and 4 are dependents claims that recite a process of measuring a discharge capacity of the product without relating how the process of using the product is related to the process of producing the product. Applicant should amend claims 3 and 4 to be independent claims reciting processes of using an active material or claims 3 and 4 should be amended to relate the steps of manufacture to the steps of using. Claims 7 and 8 depend on claims 3 and 4 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamo (WO 2015/107581 A1). Corresponding US Application 2017/0040599 A1 is used in lieu of Kamo for translation and citation purposes.
Regarding claim 1, Kamo discloses a process comprising: providing a container of silicon, melting the silicon to form a silicon melt, providing a material into the silicon melt that generates a mixed gas of silicon and silicon oxide, producing particles of silicon compound (SiOx) by depositing the mixing gas onto an adsorption plate (paragraph 109), and inserting lithium into the particles of SiOx (0.5≤x≤1.0) compound (paragraph 28).
Regarding claim 2, Kamo discloses producing the silicon oxide gas under an inert gas atmosphere or reduced pressure (paragraph 109).
Regarding claims 3 and 4, it is the Office’s position that since the process of producing the product is taught by Kamo, any properties associated with the product are inherent. 
Regarding claims 5-8, Kamo discloses producing a battery using the active material produced (paragraph 1).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawada (US 2011/0244333 A1).
Regarding claim 1, Kawada discloses a process comprising: providing a container of silicon, melting the silicon to form a silicon melt, providing a material into the silicon melt that generates a mixed gas of silicon and silicon oxide, producing particles of silicon compound (SiOx) by depositing the mixing gas (paragraph 142), and inserting lithium into the particles of SiOx (0.5≤x≤1.0) compound (paragraph 20). Kawada does not explicitly disclose an adsorption plate. But a surface for depositing the solid particles from the mixing gas is necessary in Kawada. And so it would be either inherent that Kawada uses an adsorption plate as claimed or it would have been obvious to one having ordinary skill in the art at the time of invention to utilize an adsorption plate in Kawada for its efficacy in accumulating the silicon particles as needed by Kawada.
Regarding claim 2, Kawada discloses producing the silicon oxide gas under an inert gas atmosphere or reduced pressure (paragraph 17).
Regarding claims 3 and 4, it is the Office’s position that since the process of producing the product is taught by Kawada, any properties associated with the product are inherent. 
Regarding claims 5-8, Kawada discloses producing a battery using the active material produced (paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725